DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Jeffrey M Karmilovich on 19 May, 2022.
The application has been amended as follows: 

IN THE CLAIMS
In Claim 19, Lines 21 & 35 (two occurrences) recites "the elastic member" and is to be replaced with --the at least one elastic member— in both cases.
In Claim 20, Line 3 recites "the elastic member" and is to be replaced with --the at least one elastic member--
Claim 21 is cancelled because of a failure to further limit the claim.

Allowable Subject Matter
Claims 19-20, 23-26, 28-30, and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 19, reasons for allowance have been provide in the previous action.  Additionally, Kim (6,513,191 as previously presented), the closest prior art of record, discloses limitations generally consistent with the claim, but Kim, alone or in combination does not teach, suggest, or make obvious, the first and second springs are disposed in the first slot, and the first spring and the second spring are disposed on two sides of the limiting member so that the limiting member is at a central position of the first slot, in combination with the additional limitations of the claim.  Specifically, the first slot is required to be on the second end of the second tube body and an elongated through slot penetrating the second tube body.  The location of the springs disclosed in Kim are located on the opposite side of the first slot and based upon the art of Kim one of ordinary skill in the art would not be motivated to configure the springs to be disposed in the first slot, in combination with the additional elements of the claim.   
Claims 20, 23-26, 28-30, and 32-36 are allowed due to being dependent upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/BRIAN D KELLER/Primary Examiner, Art Unit 3723